Citation Nr: 1226740	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  04-40 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, denying, among other issues, the claim currently on appeal.  This claim was remanded previously by the Board in January 2008 and June 2010.  

The Veteran testified at a hearing before a Veterans Law Judge at the RO in Los Angeles, California in June 2007.  This Veterans Law Judge subsequently retired from the Board.  The Veteran was notified of this fact in a letter dated February 2010 but did not respond.  As such, the Board presumed that he does not want a new hearing.  


FINDING OF FACT

The Veteran's claimed arthritis, to include a left knee disability, did not manifest during, or as a result of, active military service.  


CONCLUSION OF LAW

The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  The United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2), however.  Shinseki v. Sanders, 556 U.S. 396 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Letters sent to the Veteran in February 2003, March 2006 and June 2008 addressed all notice elements listed under 38 C.F.R. § 3.159(b)(1).  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Even though all required notice was not provided to the Veteran until after the initial adjudication of his claim, the claim subsequently was readjudicated.  No prejudice has been alleged either by the Veteran or his service representative and none is apparent from the Board's review of the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  The Veteran also received a VA examination in September 2010 and additional medical opinions were provided in May 2011 and July 2011.  VA has obtained these records as well as the Veteran's VA outpatient treatment records.  The Veteran also was asked to provide information in June 2010 identifying any additional treatment providers.  The Veteran did not respond to this request.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  The Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its most recent remand in June 2010.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand), and Stegall v. West, 11 Vet. App. 268 (1998).  The record indicates that the Appeals Management Center (AMC) requested that the Veteran identify additional treatment providers and he was scheduled for a medical examination.  The AMC later issued a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, 11 Vet. App. at 268 (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as arthritis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

A layperson generally is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Facts and Analysis

The competent evidence shows that, at the Veteran's pre-induction examination of November 1964, an evaluation of the lower extremities was normal.  The Veteran also denied suffering from a "trick" or locked knee, but he did note having sustained a laceration to the left knee 6 months earlier.  An August 1965 treatment record notes that the Veteran had been suffering from knee pains since "basic."  During an August 1965 in-service examination performed the same day, the Veteran again reported suffering from bilateral shoulder and knee pain.  It was noted that the Veteran had been advised to have an operation of the left knee at the age of 17.  He injured his knee playing football and in motorcycle wrecks.  The record does not reflect further in-service treatment for the knees and an evaluation of the lower extremities performed as part of the Veteran's February 1967 separation physical examination was normal.  

The first post-service evidence of arthritis occurred in treatment records dated in December 2000 noting complaints of arthritic pain.  These records do not suggest that this condition was related to active service or that symptomatology had been chronic for the past 30 years or more.  An October 2001 treatment record also notes chronic pains for the "last many months."  Another October 2001 record notes a history of arthritis "all over" for the past 18 years, however.  Again, none of these records suggested any relationship between these symptoms and military service.  Subsequent VA outpatient treatment records continue to reflect complaints of pain and gouty arthritis.  These records also do not relate these conditions and symptoms to active service, however.  

The Veteran was afforded a VA examination of the left knee in September 2010.  It was noted that the Veteran was uncommunicative and was accompanied by the fiancé and his son.  The intake sheet indicated that the Veteran's problems with his left knee began after military service and were not caused by an injury.  It also was noted that he had an injury in 1967 after leaving the military.  Examination of the left knee revealed active range of motion to be maintained in flexion at 25 degrees.  Passive range of motion, however, revealed flexion from 0 degrees to 130 degrees with a 20 percent loss of extension.  The examiner noted that the presence of a scar on the proximal patella may indicate a previous injury which was not detailed in the claims file.  Under the circumstances of the Veteran's dementia and lack of documented history, however, any specific diagnosis would require speculation.  

An addendum to the September 2010 examination was prepared in May 2011.  It was noted that the Veteran suffered from left knee degenerative arthritis and a distal femur infarct.  The Veteran was not examined and the May 2011 VA examiner referred to earlier X-rays.  The May 2011 VA examiner noted that there was evidence of arthritis dating back to 2000 so it could only be assumed that the Veteran's arthritis had progressed since then.  This examiner noted that a prior injury could result in arthritis and, as such, it was at least as likely as not that the Veteran's left knee arthritis was caused by or a result of military service.  The May 2011 VA examiner failed to indicate what, if any, injury the Veteran had sustained during military service.  

An X-ray of the knees was taken in May 2011.  This revealed mild bilateral joint space narrowing and suspected multiple bilateral bone infarcts.  

A second addendum to the September 2010 VA examination was prepared in July 2011.  The Veteran was examined in conjunction with this July 2011 addendum.  It was noted that the Veteran had dementia and he was a very poor historian.  He was accompanied by his son who indicated that the Veteran had bilateral knee pain and his knees gave out on him.  He reported that this pain had worsened in the past three to four years.  The July 2011 VA examiner noted that the Veteran's pre-induction examination noted a preexisting motorcycle accident and the Veteran reported during the examination that this was where his left knee scar had originated.  Examination revealed the left knee to have flexion to 140 degrees with -5 degrees of extension.  There was no objective evidence of pain in the knees at rest or upon motion.  The examiner concluded that this was a normal left knee examination.  Upon review of the claims file, the examiner opined that, while the Veteran used an assistive device such as a wheelchair for balance and instability issues, this may have to do with possible subcortical dementia.  The Veteran did not use a wheelchair to arrive to the July 2011 VA examination.  There was no significant osteoarthritis from X-rays or examination.  The July 2011 VA examiner opined that the Veteran's left knee issues were not caused by or a result of his active service.  

The Board finds that the preponderance of the competent evidence is against the Veteran's claim of service connection for arthritis.  While the Veteran reported knee pain during active service, his service treatment records do not show that this complaint was associated with any chronic disability.  Furthermore, the Veteran's separation physical examination made no mention of a chronic knee disability.  As such, the preponderance of the in-service evidence (service treatment records) suggests that the Veteran did not suffer from a chronic knee disability or arthritis at the time of his separation from active service.  Post-service treatment records also reflect that the Veteran's complaints of knee pain and arthritis did not manifest during, or as a result of, active service.  As already noted, the first post-service evidence of knee pain is dated in 2000, or more than 30 years after the Veteran's separation from active service.  The Board notes that evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Records dated in October 2001 also reflect pains all over for the last many months and arthritis for the past 18 years.  This persuasively suggests symptomatology having its onset in 1982 at the earliest, or approximately 15 years after the Veteran's service separation.  Id.  None of these records suggest any etiological relationship between the Veteran's knee complaints, to include arthritis, and active service.  Finally, the September 2010 VA examiner concluded that any opinion as to the etiological origin of the Veteran's current left knee symptomatology would require pure speculation.  The July 2011 VA examiner also opined that the Veteran's left knee was currently normal and that his current symptomatology was not related to military service.  As such, the preponderance of the competent evidence of record demonstrates that the Veteran is not entitled to service connection for arthritis.  

The Board recognizes that the May 2011 VA examination report notes that it was at least as likely as not that the Veteran's left knee condition manifested as a result of active service.  While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In the present case, the May 2011 VA examination report notes that an old injury could have resulted in the Veteran's arthritis.  The medical evidence of record and the Veteran's own statements demonstrate, however, that the scar of his left knee (which was the basis for the May 2011 VA examiner's conclusion that there was a previous injury) occurred as a result of a motorcycle accident prior to service.  The September 2010 VA examiner also noted that the Veteran suffered a left knee injury after service.  What is missing in this case is evidence of an in-service knee injury to support the May 2011 VA examiner's conclusions.  As such, it appears that there is no factual predicate in the record supporting the May 2011 VA examiner's opinion that the Veteran suffered an in-service knee injury.  The Board observes in this regard that the Court has held that a medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, the Board does not find the May 2011 opinion to be of probative value in determining whether the Veteran's arthritis is related to active service.  

The Board also has considered the statements and opinions offered by the Veteran's family in support of his claim.  According to June 2007 testimony from the Veteran's son, he remembered his father being stiff and having problems with his back and shoulders since he was a child.  This testimony fails to show that the Veteran suffered from stiffness or joint pain as a result of his active service.  It is unclear from this testimony when the Veteran's son is alleging that his father's arthritis symptoms allegedly began.  The Veteran himself reported that his arthritis had been present only for 18 years when he was treated in October 2001, however.  The Board finds the Veteran's own recollections of the onset of his symptomatology to be more credible than those provided by the Veteran's son.  See Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Finally, the Board notes that, for purposes of basic entitlement to service connection, 38 U.S.C.A. § 1111 provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111 (West 2002 & Supp. 2011).  In this case, although there is evidence of a preexisting left knee injury, the Board has not attempted to rebut the presumption of soundness.  The Veteran has admitted to a motorcycle accident prior to service.  There is no clear and unmistakable evidence to demonstrate that this pre-service injury manifested into a preexisting chronic disability, however.  The Veteran's service treatment records and post-service treatment records fail to show that any chronic disability existed at the time of his separation from active service or for at least more than a decade following service separation.  This claim is being denied due to the lack of evidence linking a current chronic disability to service and not on the basis of the Veteran having been in a motorcycle accident prior to service.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for arthritis is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


